Exhibit 10.4

--------------------------------------------------------------------------------

COLLATERAL AGREEMENT

dated as of July 25, 2007

by and among

GREGG APPLIANCES, INC.,

and certain of its Subsidiaries

as Grantors,

in favor of

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I DEFINED TERMS    1

SECTION 1.1

   Terms Defined in the Uniform Commercial Code    1

SECTION 1.2

   Definitions    2

SECTION 1.3

   Other Definitional Provisions    5 ARTICLE II SECURITY INTEREST    6

SECTION 2.1

   Grant of Security Interest    6

SECTION 2.2

   Grantors Remain Liable    7 ARTICLE III REPRESENTATIONS AND WARRANTIES    8

SECTION 3.1

   Consents    8

SECTION 3.2

   Perfected Liens    8

SECTION 3.3

   Name; State of Organization; Location of Collateral; other Information    8

SECTION 3.4

   Accounts    9

SECTION 3.5

   Chattel Paper    9

SECTION 3.6

   Commercial Tort Claims    9

SECTION 3.7

   Deposit Accounts    9

SECTION 3.8

   Intellectual Property    9

SECTION 3.9

   Inventory    10

SECTION 3.10

   Investment Property; Partnership/LLC Interests    10

SECTION 3.11

   Instruments    10

SECTION 3.12

   Government Contracts    10 ARTICLE IV COVENANTS    11

SECTION 4.1

   Maintenance of Perfected Security Interest; Further Information    11

SECTION 4.2

   Maintenance of Insurance    11

SECTION 4.3

   Changes in Locations; Changes in Name or Structure    11

SECTION 4.4

   Required Notifications    12

SECTION 4.5

   Delivery Covenants    12

SECTION 4.6

   Control Covenants    12

SECTION 4.7

   Filing Covenants    13

SECTION 4.8

   Accounts    14

SECTION 4.9

   Intellectual Property    14

SECTION 4.10

   Investment Property; Partnership/LLC Interests    15

SECTION 4.11

   Inventory    15

SECTION 4.12

   Equipment    16

SECTION 4.13

   License Agreements    17

SECTION 4.14

   Further Assurances    18 ARTICLE V REMEDIAL PROVISIONS    18

SECTION 5.1

   General Remedies    18

SECTION 5.2

   Specific Remedies    19

SECTION 5.3

   Private Sales    21

 

i



--------------------------------------------------------------------------------

SECTION 5.4

   Application of Proceeds    22

SECTION 5.5

   Waiver, Deficiency    22

SECTION 5.6

   Intercreditor Agreement    22 ARTICLE VI THE ADMINISTRATIVE AGENT    22

SECTION 6.1

   Administrative Agent’s Appointment as Attorney-In-Fact    22

SECTION 6.2

   Duty of Administrative Agent    24

SECTION 6.3

   Authority of Administrative Agent    24 ARTICLE VII MISCELLANEOUS    25

SECTION 7.1

   Amendments in Writing    25

SECTION 7.2

   Notices    25

SECTION 7.3

   No Waiver by Course of Conduct, Cumulative Remedies    25

SECTION 7.4

   Enforcement Expenses, Indemnification    25

SECTION 7.5

   Waiver of Jury Trial    26

SECTION 7.6

   Successors and Assigns    26

SECTION 7.7

   Set-Off    26

SECTION 7.8

   Counterparts    26

SECTION 7.9

   Severability    26

SECTION 7.10

   Section Heading    27

SECTION 7.11

   Integration    27

SECTION 7.12

   Governing Law    27

SECTION 7.13

   Consent to Jurisdiction    27

SECTION 7.14

   Acknowledgements    27

SECTION 7.15

   Additional Grantors    28

SECTION 7.16

   Releases    28

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 3.3    Exact Legal Name; Jurisdiction of Organization; Taxpayer
Identification Number; Registered Organization Number; Mailing Address; Chief
Executive Office and other Locations Schedule 3.6    Commercial Tort Claims
Schedule 3.7    Deposit Accounts Schedule 3.8    Intellectual Property Schedule
3.10    Investment Property and Partnership/LLC Interests

 

iii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT (this “Agreement”), dated as of July 25, 2007, by and among
GREGG APPLIANCES, INC., an Indiana corporation (the “Borrower”), certain of its
Subsidiaries as identified on the signature pages hereto and any Additional
Grantor (as defined below) who may become party to this Agreement (such
Subsidiaries and Additional Grantors, collectively, with the Borrower, the
“Grantors”), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”) for the ratable benefit of
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders, and the Administrative
Agent, and the other Secured Parties (as defined below).

STATEMENT OF PURPOSE

Pursuant to the Credit Agreement, the Lenders have agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein.

Pursuant to the terms of a Guaranty Agreement of even date, certain Subsidiaries
of the Borrower who are parties hereto have guaranteed the payment and
performance of the Obligations.

It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of itself and the other Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Terms Defined in the Uniform Commercial Code.

(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Credit Agreement) as in effect
from time to time: “Account”, “Account Debtor”, “Authenticate”, “Certificated
Security”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit Account”,
“Documents”, “Electronic Chattel Paper”, “Equipment”, “Farm Products” “Fixture”,
“General Intangible”, “Instrument”, “Inventory”, “Investment Company Security”,
“Investment Property”, “Letter of Credit Rights”, “Proceeds”, “Record”,
“Registered Organization”, “Security”, “Securities Entitlement”, “Securities
Intermediary”, “Securities Account”, “Supporting Obligation”, “Tangible Chattel
Paper”, and “Uncertificated Security”.



--------------------------------------------------------------------------------

(b) Terms defined in the UCC and not otherwise defined herein or in the Credit
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.

SECTION 1.2 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Grantor” means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.15.

“Agreement” means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other “avoidance” provisions of Title 11 of the United States Code).

“Collateral” has the meaning assigned thereto in Section 2.1.

“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 5.2(b)(iii).

“Control” means the manner in which “control” is achieved under the UCC with
respect, with respect to any Collateral for which the UCC specifies a method of
achieving “control”.

“Controlled Depository” has the meaning assigned thereto in Section 4.6.

“Controlled Intermediary” has the meaning assigned thereto in Section 4.6.

“Copyrights” means collectively, all of the following of any Grantor: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications anywhere in the world,
including, without limitation, those listed on Schedule 3.8 hereto, (b) all
reissues, extensions, continuations (in whole or in part) and renewals of any of
the foregoing, (c) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present or future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, including, without limitation, those listed in Schedule 3.8,
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Excluded Deposit Account” means, collectively, (a) Deposit Accounts established
solely for the purpose of funding payroll, payroll taxes and other compensation
and benefits to employees (b) the account of the Borrower identified on Schedule
3.7 hereto under account number 7653510698 (or any successor account) and
maintained with Fifth Third Bank so long as all amounts on deposit in such
account are swept on a daily basis into a Deposit Account maintained with a
Controlled Depository and (c) Store Accounts with nominal amounts on deposit
that are required to be maintained in such Store Accounts under the terms of the
Borrower’s arrangements with the bank at which such Store Account is maintained,
which nominal amounts shall not exceed $5,000 at any time as to any individual
retail store location and shall not exceed $1,000,000 in the aggregate at any
time as to all retail store locations.

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor.

“Grantors” has the meaning set forth in the Preamble of this Agreement.

“Intellectual Property” means collectively, all of the following of any Grantor:
(a) all systems software, applications software and internet rights, including,
without limitation, screen displays and formats, internet domain names, web
sites (including web links), program structures, sequence and organization, all
documentation for such software, including, without limitation, user manuals,
flowcharts, programmer’s notes, functional specifications, and operations
manuals, all formulas, processes, ideas and know-how embodied in any of the
foregoing, and all program materials, flowcharts, notes and outlines created in
connection with any of the foregoing, whether or not patentable or
copyrightable, (b) concepts, discoveries, improvements and ideas, (c) any useful
information relating to the items described in clause (a) or (b), including
know-how, technology, engineering drawings, reports, design information, trade
secrets, practices, laboratory notebooks, specifications, test procedures,
maintenance manuals, research, development, manufacturing, marketing,
merchandising, selling, purchasing and accounting, (d) Patents and Patent
Licenses, Copyrights and Copyright Licenses, Trademarks and Trademark Licenses,
and (e) other licenses to use any of the items described in the foregoing
clauses (a), (b), (c) and (d) or any other similar items of such Grantor
necessary for the conduct of its business.

“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).

“Obligations” means (a) with respect to the Borrower, the meaning assigned
thereto in the Credit Agreement and (b) with respect to each Guarantor, the
obligations of such Guarantor under the Guaranty Agreement executed by such
Guarantor and with respect to all Grantors, all liabilities and obligations of
the Grantors hereunder.

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without

 

3



--------------------------------------------------------------------------------

limitation, such Grantor’s capital account, its interest as a partner or member,
as applicable, in the net cash flow, net profit and net loss, and items of
income, gain, loss, deduction and credit of any such partnership, limited
partnership or limited liability company, as applicable, such Grantor’s interest
in all distributions made or to be made by any such partnership, limited
partnership or limited liability company, as applicable, to such Grantor and all
of the other economic rights, titles and interests of such Grantor as a partner
or member, as applicable, of any such partnership, limited partnership or
limited liability company, as applicable, whether set forth in the partnership
agreement or membership agreement, as applicable, of such partnership, limited
partnership or limited liability company, as applicable, by separate agreement
or otherwise.

“Patents” means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, patentable inventions and patent
applications anywhere in the world, including, without limitation, those listed
on Schedule 3.8 hereto, (b) all reissues, extensions, continuations (in whole or
in part) and renewals of any of the foregoing, (c) all income, royalties,
damages or payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.

“Patent License” means all agreements now or hereafter in existence, whether
written, implied or oral, providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, including, without limitation, any of the foregoing referred to in
Schedule 3.8 hereto.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
the Bank Products Providers (other than any such Bank Product Provider that is
also a Revolving Loan Lender or an Affiliate of a Revolving Loan Lender to the
extent that the obligations under any Hedging Agreement to which such Person is
a counterparty are secured in accordance with the Revolving Loan Documents);
provided that no Bank Product Provider shall have any rights in connection with
the management or release of any Collateral or of the obligations of the
Grantors under this Agreement.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Credit Agreement.

“Store Accounts” has the meaning set forth in the Revolving Loan Agreement.

“Trademarks” means, collectively, all of the following of any Grantor: (a) all
trademarks, rights and interests in trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, other business identifiers, prints and labels on which any of the
foregoing have appeared or appear, whether registered or

 

4



--------------------------------------------------------------------------------

unregistered, all registrations and recordings thereof, and all applications in
connection therewith (other than each application to register any trademark or
service mark prior to the filing under Applicable Law of a verified statement of
use for such trademark or service mark) anywhere in the world, including,
without limitation, those listed on Schedule 3.8 hereto, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present or future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing (including the goodwill) throughout the
world.

“Trademark License” means any agreement now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark, including, without limitation, any of the foregoing referred
to in Schedule 3.8.

SECTION 1.3 Other Definitional Provisions. Terms defined in the Credit Agreement
and not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (g) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (h) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (i) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (j) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (l) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document and (k) where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor’s Collateral or the relevant part thereof.

 

5



--------------------------------------------------------------------------------

ARTICLE II

SECURITY INTEREST

SECTION 2.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Grantor hereby grants to the Administrative Agent, for itself
and the benefit of the other Secured Parties, a continuing security interest in,
a lien upon, and a right of set off against, and hereby assigns to the
Administrative Agent, for itself and the benefit of the other Secured Parties,
as security, all personal and real property and fixtures, and interests in
property and fixtures, of such Grantor, whether now owned or hereafter acquired
or existing, and wherever located (together with all other collateral security
for the Obligations at any time granted to or held or acquired by the
Administrative Agent or any Lender (collectively, the “Collateral”), including:

(a) all Accounts;

(b) all General Intangibles, including, without limitation, all Intellectual
Property;

(c) all goods, including, without limitation, Inventory and Equipment;

(d) all Fixtures;

(e) all Chattel Paper, including, without limitation, all Tangible Chattel Paper
and Electronic Chattel Paper;

(f) all Instruments, including, without limitation, all promissory notes;

(g) all Documents and all credit card sales drafts, credit card sales slips or
charge slips or receipts and other forms of store receipts;

(h) all Deposit Accounts;

(i) all letters of credit, banker’s acceptances and similar instruments and
including all Letter of Credit Rights;

(j) all Supporting Obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Accounts and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lien on or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

(k) all (i) Investment Property (including Securities, whether Certificated
Securities or Uncertificated Securities, Securities Accounts, Security
Entitlements, commodity contracts or commodity accounts) and (ii) monies, credit
balances, deposits and other property of

 

6



--------------------------------------------------------------------------------

each Grantor now or hereafter held or received by or in transit to the
Administrative Agent, any Lender or its Affiliates or at any other depository or
other institution from or for the account of any Grantor, whether for
safekeeping, pledge, custody, transmission, collection or otherwise;

(l) all Commercial Tort Claims, including, without limitation, those identified
in on Schedule 3.6;

(m) all Records; and

(n) all products and Proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

provided, that any Security Interest on any Capital Stock or other ownership
interests issued by any Foreign Subsidiary shall be limited to 66% of all issued
and outstanding voting shares of all classes of Capital Stock of such Foreign
Subsidiary and 100% of all issued and outstanding shares of non-voting Capital
Stock of such Foreign Subsidiary.

Notwithstanding anything to the contrary contained in this Section 2.1, (x) the
types or items of Collateral described above shall not include (a) any real or
personal property leasehold rights or interests, (b) any motor vehicles or
certificates of title relating thereto or (c) any rights or interest in any
lease, contract, license, permit or license agreement covering personal or real
property of any Grantor, so long as under the terms of such lease, permit,
contract, license, or license agreement, or applicable law with respect thereto,
the grant of a security interest or lien therein to Agent is prohibited and such
prohibition has not been or is not waived or the consent of the other party to
such contract, license or license agreement has not been or is not otherwise
obtained; provided that the foregoing exclusion in clause (c) above shall in no
way be construed (i) to apply if any such prohibition is unenforceable under the
UCC or other applicable law or (ii) so as to limit, impair or otherwise affect
the Administrative Agent’s unconditional continuing Security Interests in any
rights or interests of any Grantor in or to monies due or to become due under
any such lease, permit, contract, license or license agreement (including any
Accounts) and (y) the payment and performance of the Obligations shall not be
secured by any Hedging Agreement between any Grantor and the Administrative
Agent or any Lender or any Affiliate of the Administrative Agent or any Lender.

SECTION 2.2 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed,
(b) the exercise by Administrative Agent of any of the rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, (c) neither the
Administrative Agent nor any Lender shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent or any Lender be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder, and
(d) neither the Administrative Agent nor any Lender shall have any liability in
contract or tort for any Grantor’s acts or omissions.

 

7



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

SECTION 3.1 Consents. No approval, consent, exemption, authorization or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against any Grantor or any Issuer of this
Agreement, except (a) as may be required by laws affecting the offering and sale
of securities generally, (b) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office and (c) filings under the
UCC.

SECTION 3.2 Perfected Liens. Each financing statement naming any Grantor as a
debtor is in appropriate form for filing in the appropriate filing offices of
the states specified on Schedule 3.3. The Security Interests granted pursuant to
this Agreement (a) constitute valid security interests in all of the Collateral
in favor of the Administrative Agent, for the ratable benefit of itself and the
other Secured Parties, as collateral security for the Obligations, and (b):
(1) when UCC financing statements containing an adequate description of the
Collateral shall have been filed in the offices specified in Schedule 3.3, the
Security Interests will constitute perfected security interests in all right,
title and interest of such Grantor in the Collateral to the extent that a
security interest therein may be perfected by filing pursuant to the UCC, prior
to all other Liens and rights of others therein except for Permitted Liens;
(2) when each Copyright security agreement has been filed with the United States
Copyright Office, the Security Interests will constitute perfected security
interests in all right, title and interest of such Grantor in the Intellectual
Property therein described, prior to all other Liens and rights of others
therein except for Permitted Liens; and (3) when each control agreement has been
duly executed by the applicable depository bank or Securities Intermediary (as
applicable) and delivered to the Administrative Agent, the Security Interests
will constitute perfected security interests in all right, title and interest of
the Grantors in the Deposit Accounts (other than the Excluded Deposit Accounts)
and Securities Accounts, as applicable, subject thereto, prior to all other
Liens and rights of others therein and subject to no adverse claims except for
Permitted Liens.

SECTION 3.3 Name; State of Organization; Location of Collateral; other
Information.

(a) The exact legal name of each Grantor on the Closing Date is as set forth on
Schedule 3.3. No Grantor has, during the five (5) years prior to the date of
this Agreement, been known by or used any other corporate or fictitious name or
been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property or assets out
of the ordinary course of business, except as set forth on Schedule 3.3.

(b) Each Grantor is a Registered Organization of the type and organized in the
jurisdiction set forth on Schedule 3.3. Schedule 3.3 accurately sets forth the
organizational identification number of each Grantor (or accurately states that
such Grantor has none) and accurately sets forth the federal employer
identification number of each Grantor.

 

8



--------------------------------------------------------------------------------

(c) On the Closing Date, the chief executive office and mailing address of each
Grantor and each Grantor’s books and records concerning the Accounts are located
only at the address identified as such in Schedule 3.3 and its only other places
of business and the only other locations of Collateral (other than “in transit”
Collateral), if any, are the addresses set forth in Schedule 3.3. Schedule 3.3
correctly identifies any of such locations which are not owned by each Grantor
and sets forth the owners and/or operators thereof.

SECTION 3.4 Accounts. None of the transactions giving rise to any Account
violate any applicable foreign, Federal, State or local laws or regulations, all
documentation relating thereto is legally sufficient under such laws and
regulations and all such documentation is legally enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or similar laws limiting creditors’ rights generally and
by general equitable principles. The amount represented by each Grantor to the
Administrative Agent as owing by each Account Debtor is, or will be, the correct
amount actually and unconditionally owing, except for ordinary course cash
discounts and allowances where applicable. There are no setoffs, deductions,
contras, defenses, counterclaims or disputes existing or asserted with respect
to any Account, if in the aggregate with all other Accounts, the same exceed
$500,000. None of the Accounts is, nor will any hereafter arising Account be,
evidenced by a promissory note or other Instrument (other than a check) that has
not been pledged to the Administrative Agent in accordance with the terms
hereof.

SECTION 3.5 Chattel Paper. As of the date hereof, no Grantor holds any Chattel
Paper in the ordinary course of its business.

SECTION 3.6 Commercial Tort Claims. As of the date hereof, all Commercial Tort
Claims owned by any Grantor are listed on Schedule 3.6.

SECTION 3.7 Deposit Accounts. As of the date hereof, all Deposit Accounts
(including, without limitation, cash management accounts that are Deposit
Accounts), securities accounts, lockboxes and other accounts in the name of or
used by any Grantor maintained at any bank or other financial institution are
set forth on Schedule 3.7.

SECTION 3.8 Intellectual Property. As of the date hereof, no Grantor has any
Intellectual Property registered, or subject to pending applications, in the
United States Patent and Trademark Office or any similar office or agency in the
United States, any State thereof, any political subdivision thereof or in any
other country, other than those described in Schedule 3.8 and has not granted
any licenses with respect thereto other than as set forth in Schedule 3.8.
Schedule 3.8 sets forth all of the agreements or other arrangements of each
Grantor pursuant to which such Grantor has a license (other than commercially
available off-the-shelf software) or other right to use any trademarks, logos,
designs, representations or other Intellectual Property owned by another person
as in effect on the date hereof (other than such Intellectual Property as may be
associated with Inventory any Grantor is permitted to sell under Applicable Law
(including the United States Copyright Act of 1976)) and the dates of the
expiration of such agreements or other arrangements of any Grantor as in effect
on the date hereof (collectively,

 

9



--------------------------------------------------------------------------------

together with such agreements or other arrangements as may be entered into by
any Grantor after the date hereof, collectively, the “License Agreements” and
individually, a “License Agreement”).

SECTION 3.9 Inventory. Collateral consisting of Inventory is in good and
marketable condition (subject to normal reserves for damaged and defective
Inventory). Other than consents and approvals which have been previously
obtained, to the knowledge of each Grantor, none of such Inventory is subject to
any restriction on the applicable Grantor’s ability to manufacture and/or sell
such Inventory.

SECTION 3.10 Investment Property; Partnership/LLC Interests.

(a) As of the date hereof, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests owned by any Grantor is listed on
Schedule 3.10 (as such schedule may be updated from time to time pursuant to
Section 4.3).

(b) All Investment Property and all Partnership/LLC Interests issued by any
Issuer to any Grantor (i) have been duly and validly issued and, if applicable,
are fully paid and nonassessable, (ii) are beneficially owned as of record by
such Grantor and (ii) constitute all the issued and outstanding shares of all
classes of the capital stock of such Issuer issued to such Grantor.

(c) None of the Partnership/LLC Interests (i) are traded on a Securities
exchange or in Securities markets, (ii) by their terms expressly provide that
they are Securities governed by Article 8 of the UCC, (iii) are Investment
Company Securities or (iv) are held in a Securities Account.

SECTION 3.11 Instruments.

As of the date hereof, no Grantor holds any Instruments or is named a payee of
any promissory note or other evidence of indebtedness.

SECTION 3.12 Government Contracts. As of the date hereof, (a) no Grantor is
party to any contract with a Governmental Authority under which such
Governmental Authority, as account debtor, owes a monetary obligation to any
Grantor under any account in excess of $500,000 and (b) the aggregate amount of
all monetary obligations owed to the Grantors under all contracts and accounts
with Governmental Authorities, as account debtors, does not exceed $1,000,000 in
the aggregate.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Until the Obligations shall have been paid in full and the Commitments
terminated, unless consent has been obtained in the manner provided for in
Section 7.1, each Grantor covenants and agrees that:

SECTION 4.1 Maintenance of Perfected Security Interest; Further Information.

(a) Each Grantor shall maintain the Security Interest created by this Agreement
as a first priority (subject only to Permitted Liens) and perfected (other than
with respect to Excluded Deposit Accounts) Security Interest and shall defend
such Security Interest against the claims and demands of all Persons whomsoever
(other than Permitted Liens).

(b) Each Grantor will furnish to the Administrative Agent for the benefit of
itself and the other Secured Parties upon the Agent’s reasonable request
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

SECTION 4.2 Maintenance of Insurance.

(a) Each Grantor shall, at all times, maintain, with financially sound and
reputable insurers, insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by the corporations of established reputation engaged
in the same or similar businesses and similarly situated. Said policies of
insurance shall be reasonably satisfactory to the Administrative Agent as to
form, amount and insurer. Grantors shall furnish certificates, policies or
endorsements to the Administrative Agent, for the benefit of itself and the
other Secured Parties, as the Administrative Agent shall reasonably require as
proof of such insurance.

(b) All insurance referred to in subsection (a) above shall (i) name the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, as loss payee (to the extent covering risk of loss or damage to
tangible property) and as an additional insured as its interests may appear (to
the extent covering any other risk), (ii) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Administrative Agent of
written notice thereof and (iii) be reasonably satisfactory in all other
respects to the Administrative Agent.

SECTION 4.3 Changes in Locations; Changes in Name or Structure.

(a) No Grantor shall change its name unless each of the following conditions is
satisfied: (i) the Administrative Agent shall have received not less than thirty
(30) days prior written notice from the Borrower of such proposed change in its
name, which notice shall accurately set forth the new name; and (ii) the
Administrative Agent shall have received a copy of the amendment to the
Certificate of Incorporation (or Certificate of Formation or equivalent, as the
case may be), of such Grantor providing for the name change certified by the
Secretary of State of the jurisdiction of incorporation, organization or
formation of such Grantor as soon as it is available.

(b) No Grantor shall change its chief executive office or its mailing address or
organizational identification number (or if it does not have one, shall not
acquire one) unless the Administrative Agent shall have received not less than
thirty (30) days’ prior written notice from Borrower of such proposed change,
which notice shall set forth such information with respect thereto as the
Administrative Agent may require and the Administrative Agent shall have

 

11



--------------------------------------------------------------------------------

received such agreements as the Administrative Agent may reasonably require in
connection therewith. No Grantor shall change its type of organization,
jurisdiction of organization or other legal structure.

(c) Each Grantor may only open a new warehouse, distribution center or other new
location (other than a retail store location) within the continental United
States provided such Grantor (i) gives the Administrative Agent thirty (30) days
prior written notice of the intended opening of any such new location and
(ii) if requested by the Administrative Agent, executes and delivers, or causes
to be executed and delivered, to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, a Collateral Access
Agreement as the Administrative Agent may deem reasonably necessary or desirable
to protect its interests in the Collateral at such location; provided that
without limiting the obligations of the Grantors hereunder or as may otherwise
be provided herein, the Grantors shall not be required to give such notice or
cause to be executed or delivered any Collateral Access Agreement pursuant to
this Section 4.3 with respect to any retail store location opened after the
Closing Date.

SECTION 4.4 Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder, (b) the occurrence of any other event which would reasonably be
expected to have a Material Adverse Effect on the aggregate value of the
Collateral or on the Security Interests, (c) any Collateral which, to the
knowledge of such Grantor, constitutes a Government Contract under which the
Grantor is owed a monetary obligation in excess of $500,000 or which causes the
aggregate amount of monetary obligations owed to the Grantors to exceed
$1,000,000 in the aggregate for all Government Contracts, and (d) the
acquisition or ownership by such Grantor of (i) Commercial Tort Claims for an
amount in excess of $250,000, individually, and $500,000 in the aggregate,
(ii) any Deposit Account (other than Excluded Deposit Accounts), or (iii) any
Investment Property after the date hereof.

SECTION 4.5 Delivery Covenants. Each Grantor will deliver and pledge to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, (or, subject to the terms of the Intercreditor Agreement, the Revolving
Loan Administrative Agent, as applicable) all Certificated Securities,
Partnership/LLC Interests evidenced by a certificate, negotiable Documents,
Instruments, and Tangible Chattel Paper owned or held by such Grantor, in each
case, together with an Effective Endorsement and Assignment and all Supporting
Obligations, as applicable, unless such delivery and pledge has been waived in
writing by the Administrative Agent.

SECTION 4.6 Control Covenants.

(a) Each Grantor shall instruct (and otherwise use its commercially reasonable
efforts) to cause (i) each depositary bank holding a Deposit Account (other than
Excluded Deposit Accounts) owned by such Grantor and (ii) each Securities
Intermediary holding any Investment Property owned by such Grantor, to execute
and deliver a control agreement, sufficient to provide the Administrative Agent
(or, subject to the terms of the Intercreditor Agreement, the Revolving Loan
Administrative Agent, as applicable) with Control of such Deposit Account and
otherwise in form and substance satisfactory to the Administrative Agent

 

12



--------------------------------------------------------------------------------

(or Revolving Loan Administrative Agent, as applicable) (any such depositary
bank executing and delivering any such control agreement, a “Controlled
Depositary”, and any such Securities Intermediary executing and delivering any
such control agreement, a “Controlled Intermediary”). In the event any such
depositary bank or Securities Intermediary refuses to execute and deliver such
control agreement, the Administrative Agent (or Revolving Loan Administrative
Agent, as applicable), in its sole discretion, may require the applicable
Deposit Account and Investment Property to be transferred to the Administrative
Agent (or, subject to the terms of the Intercreditor Agreement, the Revolving
Loan Administrative Agent, as applicable) or a Controlled Depositary or
Controlled Intermediary, as applicable. After the date hereof, all Deposit
Accounts (other than Excluded Deposit Accounts) and all Investment Property will
be maintained with a Controlled Depository or a Controlled Intermediary, as
applicable.

(b) Upon the request of the Administrative Agent, each Grantor will take such
actions and deliver all such agreements as are requested by the Administrative
Agent to provide the Administrative Agent (or, subject to the terms of the
Intercreditor Agreement, the Revolving Loan Administrative Agent, as applicable)
with Control of (i) all Letter of Credit Rights with a principal amount in
excess of $250,000, individually, and $500,000, in the aggregate and (ii) all
Electronic Chattel Paper owned or held by such Grantor, including, without
limitation, with respect to any such Electronic Chattel Paper with a value in
excess of $250,000, in the aggregate, in each case by having the Administrative
Agent (or Revolving Loan Administrative Agent, as applicable) identified as the
assignee of the Record(s) pertaining to the single authoritative copy thereof.

(c) If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $250,000 in
the aggregate is at any time in the possession or control of any consignee,
warehouseman, bailee (other than a carrier transporting Inventory to a purchaser
in the ordinary course of business), processor, or any other third party, such
Grantor shall promptly notify the Administrative Agent in writing. Promptly upon
the Administrative Agent’s request, such Grantor shall deliver to the
Administrative Agent (or, subject to the terms of the Intercreditor Agreement,
the Revolving Loan Administrative Agent, as applicable) a Control Access
Agreement duly authorized, executed and delivered by such person and such
Grantor.

SECTION 4.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any other
Applicable Law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the Security Interests of the Administrative Agent under
this Agreement. Such financing statements may describe the Collateral in the
same manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the Security Interest in the
Collateral granted herein, including, without limitation, describing such
property as “all assets” or “all personal property.” Further, a photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Grantor hereby authorizes, ratifies and confirms
all financing statements and other filing or recording documents or instruments
filed by Administrative Agent prior to the date of this Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 4.8 Accounts.

(a) Other than in the ordinary course of business consistent with its current
practices as in effect on the date hereof, or as such practices may hereafter
change as a result of changes to the policies of Grantor applicable to its
similarly situated customers generally, no Grantor will (i) grant any extension
of the time of payment of any Account, (ii) compromise or settle any Account for
less than the full amount thereof, (iii) release, wholly or partially, any
Account Debtor, (iv) allow any credit or discount whatsoever on any Account or
(v) amend, supplement or modify any Account in any manner that would reasonably
be likely to adversely affect the value thereof.

(b) Each Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any material Account.

SECTION 4.9 Intellectual Property.

(a) Each of the Grantors shall take all reasonable actions that in the exercise
of their reasonable business judgment should be taken to protect their
Intellectual Property, including Intellectual Property that is confidential in
nature, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

(b) Each Grantor will notify the Administrative Agent and the Lenders promptly
if it knows, or has reason to know, that any application or registration
relating to any material Intellectual Property owned by such Grantor may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same.

(c) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five (5) Business Days after the last
day of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s and the
Lenders’ security interest in any material Copyright, Patent or Trademark and
the goodwill and General Intangibles of such Grantor relating thereto or
represented thereby.

 

14



--------------------------------------------------------------------------------

SECTION 4.10 Investment Property; Partnership/LLC Interests.

(a) Without the prior written consent of the Administrative Agent, no Grantor
will (i) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Partnership/LLC Interests, except for
such those additional Investment Property or Partnership/LLC Interests that will
be subject to the Security Interest granted herein in favor of the
Administrative Agent, or (ii) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any Investment Property or Partnership/LLC Interests or
Proceeds thereof. The Grantors will defend the right, title and interest of the
Administrative Agent in and to any Investment Property and Partnership/LLC
Interests against the claims and demands of all Persons whomsoever.

(b) If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Administrative Agent and the Lenders, hold
the same in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Grantor, and promptly deliver the same to the Administrative
Agent (or, subject to the terms of the Intercreditor Agreement, the Revolving
Loan Administrative Agent, as applicable) in accordance with the terms hereof.

(c) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
Partnership/LLC Interests, in each case paid in the normal course of business of
the relevant Issuer and consistent with past practice, to the extent permitted
in the Credit Agreement, and to exercise all voting and other corporate, company
and partnership rights with respect to any Investment Property and
Partnership/LLC Interests; provided that, no vote shall be cast or other
corporate, company and partnership right exercised or other action taken which
would reasonably be expected to impair the Collateral in any material respect or
which would result in a Default or Event of Default under any provision of the
Credit Agreement, this Agreement or any other Loan Document.

SECTION 4.11 Inventory.

(a) Each Grantor shall at all times maintain Inventory records consistent with
past practices, keeping correct and accurate records itemizing and describing
the kind, type, quality and quantity of Inventory and the cost therefor.

(b) The Grantors shall conduct a physical count of the Inventory either through
periodic cycle counts or wall to wall counts, so that all Inventory is subject
to such counts at least once each year but at any time or times as the
Administrative Agent may request after an Event of Default has occurred and is
continuing, and promptly following such physical inventory (whether through
periodic cycle counts or wall to wall counts) shall supply the Administrative
Agent with a report in the form and with such specificity as may be satisfactory
to the Administrative Agent concerning such physical count.

 

15



--------------------------------------------------------------------------------

(c) The Grantors shall not remove any Inventory from the locations set forth or
permitted herein, without the prior written consent of Agent, except for sales
of Inventory in the ordinary course of its business and except to move Inventory
directly from one location set forth or permitted herein to another such
location and except for Inventory shipped from the manufacturer thereof which is
in transit to the locations set forth or permitted herein.

(d) Upon the Administrative Agent’s request, the Grantors shall deliver or cause
to be delivered to the Administrative Agent written appraisals as to the
Inventory in form, scope and methodology reasonably acceptable to the
Administrative Agent and by an appraiser reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent and Lenders and upon
which the Administrative Agent and Lenders are expressly permitted to rely:
(i) at any time or times as the Administrative Agent may reasonably request at
the expense of the Administrative Agent and Lenders and (ii) at any time or
times as the Administrative Agent may request at the expense of the Grantors at
any time after an Event of Default exists or has occurred and is continuing;
provided that the Grantors may satisfy the requirements set forth in this clause
(d) by delivering to the Administrative Agent a copy of any appraisals delivered
to, and in form and substance satisfactory to, the Revolving Loan Administrative
Agent, so long as such appraisal (A) is dated as of recent date and
(B) expressly permits reliance by the Administrative Agent and the Lenders or is
accompanied by a letter, in form and substance reasonably satisfactory to the
Administrative Agent and signed by the appraiser, permitting the Administrative
Agent and the Lenders to rely thereon.

(e) The Grantors shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto).

(f) The Grantors shall not sell Inventory to any customer on approval, or any
other basis which entitles the customer to return or may obligate the Grantors
to repurchase such Inventory; except for the right of return given to retail
customers of the Grantors in the ordinary course of the business of the Grantors
in accordance with the then current return policy of the Grantors.

(g) The Grantors shall keep the Inventory in good and marketable condition
(subject to normal reserves for damaged and defective Inventory).

SECTION 4.12 Equipment. Each Grantor will maintain each item of Equipment used
or useful in Grantor’s business in good order, repair and running and marketable
condition (ordinary wear and tear excepted).

SECTION 4.13 License Agreements.

(a) Each Grantor shall (i) promptly and faithfully observe and perform all of
the material terms, covenants, conditions and provisions of the material License
Agreements to which it is a party to be observed and performed by it, at the
times set forth therein, if any,

 

16



--------------------------------------------------------------------------------

(ii) not do, permit, suffer or refrain from doing anything that would reasonably
be expected to result in a material default under or material breach of any of
the terms of any material License Agreement, (iii) not cancel, surrender,
modify, amend, waive or release any material License Agreement in any material
respect or any term, provision or right of the licensee thereunder in any
material respect, or consent to or permit to occur any of the foregoing; except,
that, subject to Section 4.13(b) below, each Grantor may amend, modify, cancel,
surrender or release any material License in the ordinary course of the business
of such Grantor; provided, that, each Grantor shall give the Administrative
Agent not less than thirty (30) days prior written notice of its intention to so
amend, modify, cancel, surrender and release any such material License
Agreement, (iv) give the Administrative Agent prompt written notice of any
material License Agreement entered into by any Grantor after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as the Administrative Agent may request,
(v) give the Administrative Agent prompt written notice of any material breach
of any obligation, or any default, by any party under any material License
Agreement, and deliver to the Administrative Agent (promptly upon the receipt
thereof by any Grantor in the case of a notice to any Grantor and concurrently
with the sending thereof in the case of a notice from any Grantor) a copy of
each notice of default and every other notice and other communication received
or delivered by any Grantor in connection with any material License Agreement
which relates to the right of any Grantor to continue to use the property
subject to such License Agreement, and (vi) furnish to the Administrative Agent,
promptly upon the request of the Administrative Agent, such information and
evidence as the Administrative Agent may reasonably require from time to time
concerning the observance, performance and compliance by any Grantor or the
other party or parties thereto with the material terms, covenants or provisions
of any material License Agreement.

(b) Each Grantor will either exercise any option to renew or extend the term of
each material License Agreement to which it is a party in such manner as will
cause the term of such material License Agreement to be effectively renewed or
extended for the period provided by such option and give prompt written notice
thereof to the Administrative Agent or give the Administrative Agent prior
written notice that such Grantor does not intend to renew or extend the term of
any such material License Agreement or that the term thereof shall otherwise be
expiring, not less than sixty (60) days prior to the date of any such
non-renewal or expiration. In the event of the failure of such Grantor to extend
or renew any material License Agreement to which it is a party, the
Administrative Agent shall have, and is hereby granted, the irrevocable right
and authority, at its option, to renew or extend the term of such material
License Agreement, whether in its own name and behalf, or in the name and behalf
of a designee or nominee of the Administrative Agent or in the name and behalf
of such Grantor, as the Administrative Agent shall determine at any time that an
Event of Default shall exist or have occurred and be continuing. The
Administrative Agent may, but shall not be required to, perform any or all of
such obligations of such Grantor under any of the License Agreements, including,
but not limited to, the payment of any or all sums due from such Grantor
thereunder. Any sums so paid by the Administrative Agent shall constitute part
of the Obligations.

SECTION 4.14 Further Assurances. Subject to the terms of the Intercreditor
Agreement, Permitted Liens and the exceptions to perfection set forth herein,
each Grantor shall take any other actions reasonably requested by the
Administrative Agent from time to time to cause the attachment, perfection and
first or second priority of, and the ability of the

 

17



--------------------------------------------------------------------------------

Administrative Agent to enforce, the security interest of the Administrative
Agent in any and all of the Collateral, including, without limitation,
(a) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the UCC or other Applicable Law, to the
extent, if any, that such Grantor’s signature thereon is required therefor,
(b) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of the
Administrative Agent to enforce, the security interest of the Administrative
Agent in such Collateral and (c) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.

ARTICLE V

REMEDIAL PROVISIONS

SECTION 5.1 General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC or any
other Applicable Law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent may disclaim any
warranties in connection with any sale or other disposition of the Collateral,
including, without limitation, any warranties of title, possession, quiet
enjoyment and the like. The Administrative Agent or any Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
To the extent permitted by Applicable Law, each Grantor waives all claims,
damages and demands it may acquire against the Administrative Agent or any
Lender arising out of the exercise by them of any rights hereunder except to the
extent any such claims, damages, or demands result solely from the gross
negligence or willful misconduct of the Administrative Agent or any Lender, in
each case against whom such claim is asserted. If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least ten (10) days before such sale
or other disposition.

 

18



--------------------------------------------------------------------------------

SECTION 5.2 Specific Remedies.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts, under the Administrative Agent’s direction and control;
provided that, the Administrative Agent may curtail or terminate such authority
at any time after the occurrence and during the continuance of an Event of
Default.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) the Administrative Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Administrative Agent,
each Grantor shall notify (such notice to be in form and substance satisfactory
to the Administrative Agent) its Account Debtors and parties to the Material
Contracts subject to a Security Interest that such Accounts and the Material
Contracts have been assigned to the Administrative Agent, for the ratable
benefit of itself and the other Secured Parties;

(ii) each Grantor shall forward to the Administrative Agent, on the last
Business Day of each week, deposit slips related to all cash, money, checks or
any other similar items of payment received by the Grantor during such week,
and, if requested by the Administrative Agent, copies of such checks or any
other similar items of payment, together with a statement showing the
application of all payments on the Collateral during such week and a collection
report with regard thereto, in form and substance satisfactory to the
Administrative Agent;

(iii) whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), subject to the terms of the Revolving Loan Agreement (if
applicable) and any other Permitted Liens, such Grantor agrees that it will,
within one (1) Business Day of such receipt, deposit, or cause to be deposited,
all such items of payment into an account maintained under the sole dominion and
control of the Administrative Agent (the “Collateral Account”) or in a Deposit
Account (other than an Excluded Deposit Account) at a Controlled Depositary,
until such Grantor shall deposit such cash, money, checks or any other similar
items of payment in the Collateral Account or in a Deposit Account (other than
an Excluded Deposit Account) at a Controlled Depositary, such Grantor shall hold
such cash, money, checks or any other similar items of payment in trust for the
Administrative Agent and Lenders and as property of the Administrative Agent and
Lenders, separate from the other funds of such Grantor, and the Administrative
Agent shall have the right in to transfer or direct the transfer of the balance
of each Deposit Account to the Collateral Account. All such Collateral and
Proceeds of Collateral received by the Administrative Agent hereunder shall be
held by the Administrative Agent in the Collateral Account as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 5.4;

 

19



--------------------------------------------------------------------------------

(iv) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property,
or Partnership/LLC Interests or other Proceeds paid in respect of any Investment
Property, or Partnership/LLC Interests, and any or all of any Investment
Property, or Partnership/LLC Interests shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Investment Property, or Partnership/LLC Interests at any meeting of
shareholders, partners or members of the relevant Issuers and (B) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property, or Partnership/LLC Interests
as if it were the absolute owner thereof (including, without limitation, the
right to exchange at its discretion any and all of the Investment Property, or
Partnership/LLC Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
company structure of any Issuer or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property, or Partnership/LLC Interests, and in connection therewith,
the right to deposit and deliver any and all of the Investment Property, or
Partnership/LLC Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Administrative Agent may determine), all without liability except to account for
property actually received by it; but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the Lenders shall not be responsible for any failure to
do so or delay in so doing. In furtherance thereof, each Grantor hereby
authorizes and instructs each Issuer with respect to any Collateral consisting
of Investment Property and Partnership/LLC Interests to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying following receipt of such notice and
prior to notice that such Event of Default is no longer continuing, and
(ii) except as otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to any Investment Property, or
Partnership/LLC Interests directly to the Administrative Agent; and

(v) the Administrative Agent shall be entitled to (but shall not be required
to): (A) proceed to perform any and all obligations of the applicable Grantor
under any Material Contract and exercise all rights of such Grantor thereunder
as fully as such Grantor itself could, (B) do all other acts which the
Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
Material Contract in accordance with the Credit Agreement, the other Loan
Documents and Applicable Law, subject, however, to the prior approval of each
other party to such Material Contract, to the extent required under the Material
Contract.

 

20



--------------------------------------------------------------------------------

SECTION 5.3 Private Sales.

(a) If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) to
(i) execute and deliver all such instruments and documents, and do or cause to
be done all such other acts as may be, in the opinion of the Administrative
Agent, necessary or advisable to register such Restricted Securities Collateral,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its commercially reasonable efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of such Restricted Securities
Collateral, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
use commercially reasonable efforts to cause each applicable Issuer (and the
officers and directors thereof) to comply with the provisions of the securities
or “Blue Sky” laws of any and all jurisdictions which the Administrative Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section II (a) of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Investment Property and Partnerships/LLC
Interests, by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a non-commercially reasonable manner
because it is conducted as a private sale. The Administrative Agent shall be
under no obligation to delay a sale of any of the Investment Property and
Partnerships/LLC Interests for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Investment Property and Partnerships/LLC
Interests valid and binding and in compliance with any and all other Applicable
Laws. Each Grantor further agrees that a breach of any of the covenants
contained in this Section 5.3 will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.3 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

 

21



--------------------------------------------------------------------------------

SECTION 5.4 Application of Proceeds. At such intervals as may be agreed upon by
the Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of the Collateral or any
Proceeds of the Collateral in payment in whole or in part of the Obligations
(after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements) in accordance with Section 14.4 of
the Credit Agreement. Only after (i) the payment by the Administrative Agent of
any other amount required by any provision of Applicable Law, including, without
limitation, Section 9-610 and Section 9-615 of the UCC and (ii) the payment in
full of the Obligations and the termination of the Commitments, shall the
Administrative Agent account for the surplus, if any, to any Grantor, or to
whomever may be lawfully entitled to receive the same (if such Person is not a
Grantor).

SECTION 5.5 Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Lender to collect such deficiency.

SECTION 5.6 Intercreditor Agreement. The rights and remedies of the
Administrative Agent set forth is this Article V are subject to the terms of the
Intercreditor Agreement.

ARTICLE VI

THE ADMINISTRATIVE AGENT

SECTION 6.1 Administrative Agent’s Appointment as Attorney-In-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following upon the occurrence and during the continuation of an Event of
Default (subject to the terms of the Intercreditor Agreement):

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral whenever
payable;

 

22



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (H) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Lenders’
Security Interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

23



--------------------------------------------------------------------------------

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1(a).

(c) The expenses of the Administrative Agent incurred in connection with actions
taken pursuant to the terms of this Agreement, together with interest thereon at
a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.

SECTION 6.2 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

SECTION 6.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement to make any inquiry respecting such authority.

 

24



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.2 of the Credit Agreement.

SECTION 7.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9.1 of the Credit Agreement.

SECTION 7.3 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in exercising
on the part of the Administrative Agent or any Lender, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Lender would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

SECTION 7.4 Enforcement Expenses, Indemnification.

(a) Each Grantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, (including, without limitation, in connection with any
workout, restructuring, bankruptcy or other similar proceeding) including,
without limitation, the reasonable fees and disbursements of counsel to each
Lender and of counsel to the Administrative Agent.

(b) Each Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes (in
each case, subject to Section 3.11 of the Credit Agreement) which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

(c) Each Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from any and all liabilities, obligations, losses, damages,
penalties, costs and expenses in connection with actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent any Grantor would be required to do so pursuant to
Section 9.2 of the Credit Agreement.

 

25



--------------------------------------------------------------------------------

(d) The agreements in this Section 7.4 shall survive termination of the
Commitments and repayment of the Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents.

SECTION 7.5 Waiver of Jury Trial. EACH GRANTOR HEREBY ACKNOWLEDGES THAT IT HAS
IRREVOCABLY WAIVED ITS RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY
ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER, OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS.

SECTION 7.6 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Grantor (and shall bind all Persons who become bound as a Grantor to this
Collateral Agreement), the Administrative Agent and the Lenders and their
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent (given in accordance with
Section 7.1).

SECTION 7.7 Set-Off. Each Grantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time pursuant
to Section 9.4 of the Credit Agreement, without notice to such Grantor or any
other Grantor, any such notice being expressly waived by each Grantor, to set
off and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Grantor to the Administrative Agent or such
Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify such Grantor
promptly of any such set off and the application made by the Administrative
Agent or such Lender of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set off and application. The
rights of the Administrative Agent and each Lender under this Section 7.7 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

SECTION 7.8 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

SECTION 7.9 Severability. Any provision of this Agreement or any other Loan
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

26



--------------------------------------------------------------------------------

SECTION 7.10 Section Heading. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

SECTION 7.11 Integration. This Agreement and the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

SECTION 7.12 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

SECTION 7.13 Consent to Jurisdiction. Each Grantor hereby irrevocably consents
to the personal jurisdiction of the state and federal courts located in New
York, New York, in any action, claim or other proceeding arising out of any
dispute in connection with this Agreement, the Notes and the other Loan
Documents, any rights or obligations hereunder or thereunder, or the performance
of such rights and obligations. Each Grantor hereby irrevocably consents to the
service of a summons and complaint and other process in any action, claim or
proceeding brought by the Administrative Agent or any Lender in connection with
this Agreement, the Notes or the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations, on
behalf of itself or its property, in the manner specified in Section 9.5(d) of
the Credit Agreement. Nothing in this Section 7.13 shall affect the right of the
Administrative Agent or any Lender to serve legal process in any other manner
permitted by Applicable Law or affect the right of the Administrative Agent or
any Lender to bring any action or proceeding against any Grantor or its
properties in the courts of any other jurisdictions.

SECTION 7.14 Acknowledgements.

(a) Each Grantor hereby acknowledges that: (i) it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party, (ii) neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Grantor arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Lenders, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor, and (iii) no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby or thereby among the Lenders or among the Grantors and the
Lenders.

(b) Each Issuer party to this Agreement acknowledges receipt of a copy of this
Agreement and agrees to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to it. Each Issuer agrees to provide such
notices to the Administrative Agent as may be necessary to give full effect to
the provisions of this Agreement.

 

27



--------------------------------------------------------------------------------

SECTION 7.15 Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to the terms of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance satisfactory to the Administrative Agent.

SECTION 7.16 Releases.

(a) At such time as the Obligations (other than contingent indemnification and
expense reimbursement obligations not then due) shall have been paid in full and
the Commitments have been terminated, the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. In the event that all the capital stock of any Grantor shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Credit Agreement, then, at the request of the Borrower and at the expense of the
Grantors, such Grantor shall be released from its obligations hereunder;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten (10) Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

[Signature Pages to Follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agreement to
be executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

GREGG APPLIANCES, INC., as Grantor By:   /s/ Donald J.B. Van der Wiel   Name:  
Donald J.B. Van der Wiel   Title:   Chief Financial Officer HHG DISTRIBUTING,
LLC, an Indiana limited liability company, as Grantor and Issuer By: Gregg
Appliances, Inc.,
its sole member By:   /s/ Jerry W. Throgmartin   Name:   Jerry W. Throgmartin  
Title:   Chief Executive Officer

[Collateral Agreement - Gregg Appliances]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION as Administrative Agent By:   /s/ Bill
Cvetkovski   Name:   Bill Cvetkovski   Title:   Vice President

[Collateral Agreement - Gregg Appliances]